Citation Nr: 1221048	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  04-06 888	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low back disability on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extra-schedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1972 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2006, as support for his claims, the Veteran testified at a hearing at the RO before a Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.

The Board subsequently, in February 2006, remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

In October 2009, the Board granted an increased rating to 40 percent for the Veteran's low back disability, but denied the TDIU claim on a schedular basis and remanded both claims to the AMC for extra-schedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

In May 2010, the Veteran submitted a "Notice of Disagreement" (NOD) to the RO regarding the Board's October 2009 decision.  That NOD apparently was attempting to appeal to the Board.  But that decision is not appealable to the Board inasmuch as the Board rendered that decision (so the claims already were on appeal); instead, that Board decision is only appealable to the United States Court of Appeals for Veterans Claims (CAVC/Court), and only assuming the Veteran filed an appeal at the Court within 120 days of that decision.  38 U.S.C.A. § 511, 7103, 7104; 38 C.F.R. § 20.1100.

In September 2010, after giving the increased rating and TDIU claims the special consideration the Board had directed in its October 2009 remand, the Director of Compensation and Pension Service issued a decision denying these claims on an extra-schedular basis.

In a March 2011 decision, the Board also denied these claims on an extra-schedular basis.  The Veteran appealed that decision to the Court.  In November 2011, VA's Office of General Counsel - representing the Secretary, and the Veteran's attorney filed a Joint Motion asking the Court to partially vacate the Board's decision and remand these claims to the Board for further development and readjudication in compliance with directives in that Joint Motion.  As for the finding that the Veteran met the criteria for a higher 40 percent rating for his low back disability, this determination is still in place, so was unaffected by the Joint Motion.  The Court granted that Joint Motion in an Order issued later in November 2011 and since has returned the file to the Board for further consideration consistent with the terms of the Joint Motion.

Before readjudicating these claims, however, the Board is again remanding them to the RO via the AMC for still further development.


REMAND

The Joint Motion determined the Board's March 2011 reasons and bases for denying a rating higher than 40 percent for the low back disability and a TDIU on extra-schedular bases were inadequate.  Specifically, the May 2009 VA compensation examination and medical opinion obtained were deemed inadequate for purposes of determining entitlement to a TDIU because of conflicting statements concerning the Veteran's employability.  As such, the Board should have obtained supplemental comment concerning this determinative issue.  See 38 C.F.R. § 4.2.  Additionally, the September 2010 opinion of the Director of the Compensation and Pension Service did not consider the extra-schedular provisions of 38 C.F.R. § 3.321(b)(1) as it pertains to the low back disability, 

which the Board's March 2009 remand had specifically requested, and a Veteran is entitled to compliance with a remand directive as a matter of law.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board is bound by the findings of a Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

A supplemental opinion therefore is needed from the May 2009 VA examiner to clarify whether the Veteran is or is not able to obtain and maintain substantially gainful employment on account of his service-connected low back disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran has been unemployed for more than 10 years, but apparently because of a combination of factors including his nonservice-connected depressive disorder, hypertension, presbyopia, arthritis, psoriasis, arthralgia of the knee, and traumatic arthropathy of multiple sites.  The May 2009 VA examiner determined the Veteran should be able to do sedentary work, but also conceded he most likely would not be able to remain seated for the long periods of time needed for a full-time job even in this limited, less physically demanding capacity.  Therefore, given these conflicting statements concerning the Veteran's ability to perform even sedentary employment, additional comment is required.


Regarding the claim for a TDIU, the Veteran's only service-connected condition is his low back disability ("back strain") - which, as a result of the Board's October 2009 decision and the AMC's April 2010 decision implementing the Board's grant of a higher rating for this disability, has been rated as 40-percent disabling effectively since May 14, 2009.  Therefore, the Veteran does not have a high enough rating (meaning at least a 60 percent rating) to warrant consideration of a TDIU under 38 C.F.R. § 4.16(a).  However, his contentions that he is unemployable as a result of his low back disability, combined with the findings of the May 2009 VA compensation examiner, invoke the need to also consider whether the Veteran alternatively is entitled to a TDIU on an extra-schedular basis under the special provisions of § 4.16(b).

The Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008) ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")

But the Veteran need not even be totally unemployable to warrant consideration of a TDIU.  Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot obtain and maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of his overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).


In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but as mentioned not to impairment caused by nonservice-connected disabilities or on account of his age.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

Although the Board's prior October 2009 remand directed the RO/AMC to refer the claims to the Director of Compensation and Pension (C&P) Service for 
extra-schedular consideration, both concerning the claim for a rating higher than 40 percent for the low back disability and for a TDIU, the opinion provided in September 2010, in response, only discussed the provisions of 38 C.F.R. § 4.16(b), so only considered possible entitlement to a TDIU on an extra-schedular basis, not also possible entitlement to a rating higher than 40 percent for the low back disability on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  Specifically, after reportedly considering all of the relevant evidence in the claims file, the Director stated "the objective findings on the most recent medical examination do not demonstrate that the Veteran's service[-]connected conditions prevent him from engaging in all types of work[-]related activities.  Entitlement to IU benefits on an extra-schedular basis is not established."  Therefore, there also has to be consideration of whether the Veteran is entitled to a rating higher than 40 percent for his low back disability on a extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

As previously explained, the Board is precluded from assigning an extra-schedular rating in the first instance, regardless of whether it is under 38 C.F.R. § 3.321(b)(1) or § 4.16(b), having instead to refer the matter to the Under Secretary for Benefits or the Director of C&P Service for this initial consideration when the issue either is expressly raised or otherwise warranted by the record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Accordingly, the claims are again REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his service-connected low back disability since July 2009.  If he has, and after having him identify these additional sources of evaluation or treatment and provide his authorization, obtain all identified records.  If the records identified are not in the possession of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  All attempts to obtain such records must be documented in the claims file and a formal finding made regarding the inability to obtain any identified records.  The Veteran also must be appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, and if still available, have the May 2009 VA compensation examiner provide supplemental comment concerning whether the Veteran is able to obtain and maintain substantially gainful employment (versus just marginal employment) as a result of his service-connected low back disability, and when not considering any impairment attributable to his age or disabilities that are not service connected - namely, his depressive disorder, hypertension, presbyopia, arthritis, psoriasis, arthralgia of the knee, and traumatic arthropathy of multiple sites.  In making this critical determination, the examiner must consider the effect of the service-connected low back disability ("back strain") on both physical and sedentary employment, when also considering the Veteran's level of education, prior work experience and training, etc.

To facilitate providing this additional comment, the claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and occupational histories.  

If the May 2009 VA examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, the Veteran may need to first be reexamined.  But, ultimately, this is left to the designee's discretion as to whether another examination is needed.


Whoever is designated to provide this additional comment must discuss the medical rationale of the opinion, whether favorable or unfavorable, based on the findings on examination (including if another examination is deemed necessary) and from information obtained from review of the claims file.

In the event another examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on these pending claims.  38 C.F.R. § 3.655.

3.  After obtaining this additional medical comment, again refer this case to the Under Secretary for Benefits or to the Director of C&P Service for consideration of a rating higher than 40 percent for the Veteran's service-connected low back disability on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) and a TDIU on an extra-schedular basis under § 4.16(b).  [Note:  The opinion previously provided by the Director of C&P Service in September 2010 only discussed the provisions of 38 C.F.R. § 4.16(b), so only considered possible entitlement to a TDIU on an extra-schedular basis, not also possible entitlement to a rating higher than 40 percent for the low back disability on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  So both bases of entitlement, not just one, must be considered.]


4.  If these extra-schedular claims continue to be denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


